17-4003
    Latouche v. Wells Fargo Home Mortgage Inc.


                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 5th day of February, two thousand nineteen.

    PRESENT:
                ROBERT A. KATZMANN,
                      Chief Judge,
                PETER W. HALL,
                GERARD E. LYNCH,
                      Circuit Judges.
    _____________________________________

    Michelle Latouche,

                               Plaintiff-Appellant,

                      v.                                                  17-4003

    Wells Fargo Home Mortgage Inc., Wells
    Fargo Bank, N.A., Asef Mortgage Capital,
    Steven Shahipour, Panebianco Thomas,
    Esq., Steven J. Baum, Howard Associate Inc.,
    Bruce Howard, Plaza Homes LLC, Albert
    Basal, Fred Basal, Alfred Basal, Stein and
    Shieldlower LLP, Michael Craigton,
    Janus Abstract Inc., Sahriar Afshari,
    Higinio Martinez, Vigo Construction
    Corp.,

                               Defendants-Appellees.

    _____________________________________
FOR PLAINTIFF-APPELLANT:                            MICHELLE LATOUCHE, pro se, Cambria
                                                    Heights, NY.

FOR DEFENDANTS-APPELLEES:                           CHRISTIAN FLETCHER, ESQ., Chava
                                                    Brandriss, Esq., Lisa J. Fried, Esq., Hogan
                                                    Lovells US LLP, New York, NY (for Wells
                                                    Fargo Home Mortgage Inc. and Wells Fargo
                                                    Bank, N.A.).

                                                    Steven Shahipour, pro se, Albertson, NY.

                                                    Richard Francis Harrison, Esq., Westerman
                                                    Ball Ederer Miller Zucker & Sharfstein,
                                                    LLP, Uniondale, NY (for Plaza Homes
                                                    LLC, Albert Basal, Fred Basal, and Alfred
                                                    Basal).

                                                    Matthew J. Bizzaro, Esq., Marian C. Rice,
                                                    Esq., L’Abbate, Balkan, Colavita & Contini,
                                                    LLP, Garden City, NY (for Stein and
                                                    Shieldlower LLP and Michael Craigton).

                                                    Michael Coffey, Esq., Nancy Quinn Koba,
                                                    Esq., Wood Smith Henning & Berman, LLP,
                                                    New York, NY (for Janus Abstract Inc.).

                                                    Steven J. Baum, Esq., pro se, Amherst, NY.

       Appeal from a judgment of the United States District Court for the Eastern District of New

York (Korman, J.; Mann, M.J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Michelle Latouche sued Wells Fargo Home Mortgage Inc. and Wells Fargo Bank NA

(collectively “Wells Fargo”), and sixteen other named defendants, for violations of the Truth in

Lending Act (“TILA”), 15 U.S.C. §§ 1601 et seq., and state law, in connection with the sale and

mortgage of real property. Latouche alleged a fraudulent scheme concerning the purchase and

repair of the subject premises. The district court adopted the magistrate judge’s Report and
Recommendation (“R&R”), dismissing Latouche’s TILA claim as untimely and declining to

exercise supplemental jurisdiction over the remaining state law claims. On appeal, Latouche

argues that the district court erred by dismissing her TILA claim as time barred. Latouche does

not challenge the district court’s decision to decline jurisdiction over her state law claims. We

assume the parties’ familiarity with the underlying facts, the procedural history of the case, and

the issues on appeal.

        We “review the grant of a motion to dismiss de novo, accepting as true all factual claims

in the complaint and drawing all reasonable inferences in the plaintiff’s favor.” Fink v. Time

Warner Cable, 714 F.3d 739, 740–41 (2d Cir. 2013). To survive a Rule 12(b)(6) motion to

dismiss, the complaint must plead “enough facts to state a claim to relief that is plausible on its

face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007); see also Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (Although allegations in a complaint are assumed to be true, this tenet is

“inapplicable to legal conclusions” and “[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.”).

   I.      Federal TILA Claim

        Latouche seeks monetary damages for a TILA violation under 15 U.S.C. §§ 1601 et seq.,

alleging hidden costs, discrepancies, and misrepresentations in documents concerning her

purchase of a home in Brooklyn, New York. TILA was enacted to promote the “informed use of

credit” by consumers. Household Credit Servs., Inc. v. Pfennig, 541 U.S. 232, 235 (2004)

(quoting 15 U.S.C. § 1601(a)).



                                                 3
           A. Statute of Limitations

       The district court correctly held that Latouche’s TILA claim was time-barred. Private

actions based on violations of TILA must be brought “within one year from the date of the

occurrence of the violation.” 15 U.S.C. § 1640(e). While this Court has not spoken directly on

the issue, among lower courts in this circuit, “[i]t is well-settled law that in closed-end credit

transactions, like [a mortgage loan], the date of the occurrence of violation is no later than the date

the plaintiff enters the loan agreement or, possibly, when defendant performs by transmitting the

funds to plaintiffs.” McLean-Laprade v. HSBC, No. 12 CV 1774, 2013 WL 3930565, at *3

(N.D.N.Y. July 30, 2013) (quoting Cardiello v. The Money Store, Inc., No. 00 Civ. 7332, 2001

WL 604007, at *3 (S.D.N.Y. June 1, 2001) (collecting cases from numerous circuits)). Thus, a

suit for damages under TILA, in connection with a mortgage loan, may not be brought more than

one year after entering into that loan. Barnett v. Countrywide Bank, FSB, 60 F. Supp. 3d 379,

392 (E.D.N.Y. 2014) (TILA statute of limitations runs from the date the borrower accepts the

creditor’s extension of credit); Arroyo v. PHH Mortg. Corp., No. 13 CV 2335, 2014 WL 2048384,

at *12 (E.D.N.Y. May 19, 2014) (“[C]ourts have made abundantly clear that the statute of

limitations [for TILA claims] runs from the time of the occurrence, not the time of discovery.”).

Here, Latouche entered into the original loan agreement in 2002 and subsequently entered into the

loan modification agreement in 2009. She did not assert her TILA claim until 2016, many years

after the one-year limitations period had expired.1



1
 To the extent that Latouche now raises an argument on appeal invoking the continuing violation
doctrine, the Court notes that the cases cited by Latouche do not involve TILA claims. See United
States v. Rivera-Ventura, 72 F.3d 277, 281 (2d Cir. 1995) (involving the “continuing offense” of
being found illegally in the United States after deportation); Leonhard v. United States, 633 F.2d
                                                   4
           a. Equitable Tolling

       As there is no doubt that Latouche filed her TILA claim well outside the one-year

limitations period, the district court properly considered whether she adequately pled a basis for

equitable tolling. Equitable tolling applies “in rare and exceptional circumstances, where . . .

extraordinary circumstances prevented a party from timely performing a required act, and . . . the

party acted with reasonable diligence throughout the period [s]he [sought] to toll.” Walker v.

Jastremski, 430 F.3d 560, 564 (2d Cir. 2005) (internal quotation marks omitted); see also Zerilli-

Edelglass v. New York City Transit Auth., 333 F.3d 74, 80–81 (2d Cir. 2003). To qualify for

equitable tolling, a plaintiff must show that some extraordinary circumstance, such as fraudulent

concealment of the cause of action, stood in the way of bringing suit and that she had been pursuing

her rights diligently. Ellul v. Congregation of Christian Bros., 774 F.3d 791, 801 (2d Cir. 2014).

This Court reviews a district court’s decision to deny equitable tolling for abuse of discretion.

Phillips v. Generations Family Health Ctr., 723 F.3d 144, 149 (2d Cir. 2013); Zerilli-Edelglass,

333 F.3d at 81.

       Latouche’s conclusory allegations of non-disclosure, such as hidden costs in documents

concerning purchase of the premises, do not amount the sort of extraordinary circumstances that



599, 613 (2d Cir. 1980) (claim for damages involving removal and concealment of children).
District courts in this circuit have held that the continuing violation doctrine does not apply to
TILA claims. Craig v. Saxon Mortg. Servs., Inc., No. 13 CV 4526, 2015 WL 171234, at *9
(E.D.N.Y. Jan. 13, 2015) (rejecting continuing violation theory and dismissing time-barred TILA
claim); Van Pier v. Long Island Sav. Bank, FSB, 20 F. Supp. 2d 535, 538–39 (S.D.N.Y. 1998) (an
“alleged continuing failure to provide TILA disclosures is not a ‘continuing violation’ for purposes
of the one-year statute of limitations”). However, because Latouche failed to raise this argument
below, this Court need not address the merits of this argument on appeal. See Greene v. United
States, 13 F.3d 577, 586 (2d Cir. 1994) (“[I]t is a well-established general rule that an appellate
court will not consider an issue raised for the first time on appeal.”).
                                                   5
would warrant tolling. See Williams v. Aries Fin., LLC, No. 09 CV 1816, 2009 WL 3851675, at

*7 (E.D.N.Y. Nov. 18, 2009) (“The essence of [plaintiff’s] argument is that the defendants’ failure

to disclose the terms of the [mortgage] loan amounted to fraudulent concealment. . . . If

nondisclosure tolled the statute of limitations for a claim brought based on the nondisclosure, the

statute of limitations would have no effect.”). To the extent Latouche argues that defendants

actively concealed their fraud by failing to produce at closing an appraisal report that she contends

was misleading as to the value of the property, which was not produced until discovery in an

ongoing state foreclosure action, she did not plead such concealment in her complaint. Nor does

she allege in her complaint that she was actively prevented from obtaining or reviewing the report.

On the contrary, with respect to the appraisal report, the complaint alleged that the report was

prepared to defraud Latouche and “presented to [her] as a true reliable estimate of the worth of the

premises.” And Latouche only conclusorily alleged equitable tolling in her papers opposing the

defendants’ motion to dismiss. In any event, it is not clear how inaccuracies in the appraisal

report could have given rise to a TILA claim, the only federal claim in the complaint, rather than

to her state fraud claims. Accordingly, the district court did not abuse its discretion in dismissing

Latouche’s TILA claim as untimely.

       We have considered all of Latouche’s remaining arguments and find them to be without

merit. For the foregoing reasons, the judgment of the district court is AFFIRMED.

                                              FOR THE COURT:
                                              Catherine O’Hagan Wolfe, Clerk of Court




                                                 6